Exceptions overruled. In this action of tort against a surgeon for malpractice, the plaintiff and her husband (who sued for consequential damages) had verdicts. The defendant’s exceptions to the denial of his motion for directed verdicts bring the ease here. There was evidence of several admissions made by the defendant. The medical evidence, apart from these admissions, was insufficient to take the ease to the jury. But the admissions would warrant a finding that the plaintiff’s injuries were caused by the defendant's negligence. The defendant takes tibe position that in a malpractice ease admissions, unless corroborated by expert testimony, ought not to be sufficient to take a case to the jury. Recognizing that our decisions are to the contrary, the defendant urges that we do not follow them. This we decline to do. The ease at bar is governed in principle by Leary v. Keith, 256 Mass. 157, 158, Tully v. Mandell, 269 Mass. 307, 309, Zimmerman v. Litvich, 297 Mass. 91, 94, and Woronka v. Sewall, 320 Mass. 362, 365.